IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-77,351-02


               EX PARTE HUMBERTO ANDRES MALDONADO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1098001-B IN THE 180TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of murder and sentenced to forty-five years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant raises seven grounds for relief, including grounds of ineffective assistance of trial

counsel and involuntary plea. Applicant has alleged facts that, if true, might entitle him to relief.

There is no response from trial counsel or findings from the trial court resolving the disputed factual

issues. Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel

to respond to Applicant’s claims.
                                                                                                       2

        In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law regarding Applicant’s

grounds for relief. The trial court may make any other findings and conclusions that it deems

appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: July 28, 2021
Do not publish